Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-141315 PROSPECTUS SUPPLEMENT NUMBER 2 TIAA-CREF U.S. Real Estate Fund I, L.P. Up to $300,000,000 of units offered to the public $150,000,000 of units minimum This prospectus supplement relates to the public offering of up to $300,000,000 worth of units of limited partnership interest to investors, as described in the prospectus dated March 14, 2008 (together with this supplement and Supplement No. 1, dated May 20, 2008, the prospectus). This prospectus supplement should be read in conjunction with the prospectus. This prospectus supplement is qualified by reference to the prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the prospectus. Capitalized terms used herein but not defined have the meanings ascribed to them in the prospectus. The purpose of this supplement is to (i) modify certain disclosures contained in the Valuation section of the prospectus, (ii) reflect a change in roles for two officers of the Asset Manager, and (iii) include certain portions of the Funds recent quarterly report on Form 10-Q filing with the SEC. You should carefully review the entire prospectus, including in particular the risk factors and conflicts of interest described beginning on pages 19 and 55, respectively, of the accompanying prospectus. The date of this prospectus supplement is August 18, 2008. I. VALUATION The section of the prospectus beginning on page 39 entitled Valuation is hereby modified and superseded as follows:  The first paragraph in the subsection entitled Valuation  General  Appraisals beginning on page 40 is replaced in its entirety by the following paragraph: Appraisals. The Funds real estate appraisal and valuation requirements and procedures will be under the supervision of TIAAs internal appraisal and valuation units (collectively, Appraisal Unit), which use different personnel from those of the Asset Manager. The Asset Manager and the Appraisal Unit have proposed, and our general partner has adopted, valuation guidelines that contain a comprehensive set of methodologies that will be used in valuing the Funds commercial real estate properties and other assets and liabilities in connection with the calculation of the Funds value. We believe these valuation methodologies are largely based upon standard appraisal and valuation industry practices used by real estate funds. The Appraisal Unit will direct the valuation of the Funds real estate properties.  The fifth paragraph in the subsection entitled Valuation  General  Appraisals beginning on page 40 is replaced in its entirety by the following paragraph: We intend that the overarching principle when valuing our real estate investments will be to produce a valuation that represents a fair and accurate estimate of the fair value of our investments, which is defined as the most probable price for which a property will sell (or which would be paid to transfer a liability) in a competitive market under all conditions requisite to a fair sale. Implicit in this definition is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby:  Buyer and seller are typically motivated;  Both parties are well informed or well advised, and acting in what they consider their best interests;  A reasonable time is allowed for exposure in the open market;  Payment is made in terms of cash in U.S. dollars or in terms of financial arrangements comparable thereto; and  The price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions granted by anyone associated with the sale.  The first paragraph in the subsection entitled Valuation  Wholly Owned Commercial Real Estate Properties Initial Valuations beginning on page 41 is replaced in its entirety by the following paragraph: 2 | Prospectus Supplement TIAA-CREF U.S. Real Estate Fund I, L.P. Initial Valuations. The Fund will value real estate properties owned by the Fund initially based on an independent appraisal at the time of the closing of the purchase, which may result in a potential unrealized gain or loss reflecting the difference between an investments fair value (i.e., exit price) and its cost basis (which is inclusive of transaction costs). Costs and expenses incurred in connection with the acquisition of multiple wholly owned commercial real estate properties that are not directly related to any single wholly owned commercial real estate property generally will be allocated among the applicable wholly owned commercial real estate properties pro rata based on relative appraised values. The Fund may, at times, value properties purchased together as a portfolio as a single asset, to the extent we believe that the property will likely be sold as one portfolio. The value assigned to the portfolio as a whole may be more or less than the sum of the valuation of each property individually.  The subsection entitled Valuation  Commercial Real Estate Properties Held Through Joint Ventures beginning on page 41 is replaced in its entirety by the following paragraph: Commercial Real Estate Properties Held Through Joint Ventures. Any real estate investment in which the Fund owns less than a 100% direct or indirect interest will be stated at the fair value of the Funds ownership interests in the underlying entity.
